Title: From Thomas Jefferson to Benjamin Henfrey, 5 January 1802
From: Jefferson, Thomas
To: Henfrey, Benjamin


          
            Washington Jan. 5. 1802.
          
          Th: Jefferson presents his compliments to mr Henfrey, and acknoleges the reciept of his 1st. & 2d. letters proposing that persons should be employed by the general government to explore mines of metal & coal, to assay ores & make proper reports thereof to the owners of the land, to search for marles, limestone, designate canals, roads &c but observes to him that these objects not being among the powers transferred by the States to the General government, nor among the purposes for which the latter is authorized to levy money on the people, the State governments alone are competent to the pursuits proposed.
        